Hill, J.
The allegations of the petition as amended, to the effect that Spinks did not in fact have on deposit $1133 as money *829belonging to his ward, as he alleged in his application to the court to permit the loan, and that in fact he did not borrow $1050 from his ward’s estate, considered in connection with the other averments, as against a general demurrer, sufficiently alleged fraud in procuring the order of the court and the deed executed by the guardian to his ward, as the basis for a court of equity to decree cancellation; and it was error to sustain the demurrers, except as to the surety company, no relief being prayed as to it.

Judgment reversed.


All the Juslices concur.